Citation Nr: 0002978	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin condition due to 
an undiagnosed illness incurred as a result of service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1964 to April 
1968, and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for a 
skin condition claimed as an undiagnosed illness incurred as 
a result of service in the Southwest Asia theater of 
operations during the Persian Gulf War.


FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.

2.  The record contains no objective evidence that is 
perceptible to an examining physician, nor other, nonmedical 
indicators that are capable of independent verification, that 
the veteran has current, chronic disability due to a skin 
condition that has not been attributed to a known diagnosis.


CONCLUSION OF LAW

The claim for service connection for a skin condition due to 
an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is a plausible claim that is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, headache, muscle 
pain, joint pain, or signs or symptoms of gastrointestinal, 
neurologic, or respiratory illness.  The requirements for 
granting service connection for this type of undiagnosed 
illness include the following:  (1) the illness must become 
manifested during either active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code in Part 4 of 38 C.F.R., 
not later than December 31, 2001; (2) the medical evidence 
cannot be attributed to any known clinical diagnosis; (3) 
there must be objective evidence that is perceptible to an 
examining physician and other, non-medical indicators that 
are capable or independent verification; (4) a minimum of a 
six month period of chronicity; and (5) no affirmative 
evidence which relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317 (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b) 
(1999).

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
skin condition due to an undiagnosed illness is not well 
grounded.  Although the RO did not specifically state that it 
denied the veteran's claim on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because it is not well 
grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of his claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

The veteran is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  The evidence shows that he served in the 
Southwest Asia Theater of Operations from October 1990 to May 
1991.

The veteran made an initial claim for service connection for 
rashes in April 1995.  This claim followed a March 1995 
letter from a VA Medical Center to the veteran informing him 
that a March 1995 Persian Gulf examination indicated that he 
was experiencing rashes.  The letter also informed the 
veteran that this skin condition was not necessarily related 
to possible environmental contaminants exposure.  The Board 
notes that the veteran's service medical records do not 
contain any complaints or medical findings of a skin rash or 
condition either during or following his return from Persian 
Gulf service.              

The veteran testified about his skin condition during a 
December 1996 personal hearing before the RO.  He explained 
that he did not have any skin problems during his tour in 
Saudi Arabia during the Persian Gulf War.  However, he did 
state that he worked with various types of fuel systems while 
in Saudi Arabia and was unaware of what might have been in 
the local environment related to chemical warfare.  He stated 
that he first noticed a skin rash during the first year 
following his return from the war, and that the skin 
condition, which occasionally itches and burns, would appear 
then heal and go away and then reappear again.  He also 
stated that he never received any medical treatment for the 
condition, and that it was never really looked at by a doctor 
until his July 1996 VA examination.  

According to his July 1996 VA examination report, the veteran 
reported a history of skin rashes on both forearms, abdomen, 
chest and back that started during his service in the Persian 
Gulf where he was exposed to refueling of bottled gas.  The 
Board notes that this account is inconsistent with his RO 
hearing testimony that stated that he did not have a skin 
rash problem during his Persian Gulf service.  The examiner 
detected multiple hyperpigmented and hypopigmented discrete 
lesions on both forearms, multiple discrete strawberry type 
lesions on the anterior chest and abdomen, and multiple hyper 
and hypopigmented macular rashes on the back.  The veteran 
was diagnosed with solar lentigos, actinic keratoses, 
strawberry type moles and tinea versicolor.  

Based on this examination, the veteran's skin condition is 
not "undiagnosed."  As such, the illness cannot be service 
connected pursuant to 38 C.F.R. § 3.317.  The evidence shows 
that the veteran's various skin conditions are attributed to 
known clinical diagnoses.  As the evidence in the record 
contains no indication that the veteran has current 
disability from an undiagnosed illness, the Board concludes 
that the claim for service connection for a skin condition 
due to an undiagnosed illness is not well grounded.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet.App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision dated in September 1995, and in the statement 
of the case and supplemental statements of the case.  These 
documents informed the veteran of the types of evidence 
lacking, and what he should submit for a well-grounded claim.  
Unlike the situation in Robinette, in this case the veteran 
has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well 
grounded.



ORDER

Entitlement to service connection for a skin condition due to 
an undiagnosed illness is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

